Order entered October 10, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00316-CR

                               MARK THOMAS, JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 196th District Court
                                     Hunt County, Texas
                                 Trial Court Cause No. 27514

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Sharita Blacknall

to provide appellant with copies of the clerk’s and reporter’s records. We further ORDER

appellate counsel to provide this Court, within THIRTY DAYS of the date of this order, with

written verification that the record has been sent to appellant.

       Appellant’s pro se response is due by JANUARY 3, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephen R. Tittle, Jr., Presiding Judge, 196th Judicial District Court; Hunt County

District Clerk; court reporters Becky Wheeler and Kelly Bryant; Sharita Blacknall; and the Hunt

County District Attorney’s Office.
       We DIRECT the Clerk to send a copy of the order, by first-class mail, to Mark Thomas,

Jr., TDCJ No. 1839857, Gurney Unit, 1388 F.M. 3328, Palestine, Texas 75803.


                                                 /s/    DAVID EVANS
                                                        JUSTICE